Name: Commission Regulation (EEC) No 3399/84 of 3 December 1984 amending Regulation (EEC) No 2638/69 laying down additional provisions on quality control of fruit and vegetables marketed within the Community
 Type: Regulation
 Subject Matter: technology and technical regulations;  plant product;  marketing
 Date Published: nan

 4. 12. 84 Official Journal of the European Communities No L 314/ 15 COMMISSION REGULATION (EEC) No 3399/84 of 3 December 1984 amending Regulation (EEC) No 2638/69 laying down additional provisions on quality control of fruit and vegetables marketed within the Community 1 . Paragraph 1 is replaced by the following : ' 1 . Each Member . State shall furnish the Commission, in the month following the end of each quarter, with a summary of the inspections carried out during that quarter, showing in parti ­ cular :  the origin of the goods inspected,  the destination of such goods,  the marketing stage at which the inspection was carried out, indicating the number of consign ­ ments inspected,  the number of cases of failure to comply with the rules in force .' 2 . The second subparagraph of paragraph 2 is replaced by the following : 'Each Member State shall furnish the Commission, in the month following the end of each quarter, with a summary of the cases of failure to comply with the current rules which have been discovered during that quarter.' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1332/84 (2), and in particular Article 8 (2) thereof, Whereas Article 5 of Commission Regulation (EEC) No 2638/69 (3), as last amended by Regulation (EEC) No 860/83 (4), provides that the Member States must communicate each month to the Commission a certain amount of information about inspections carried out and cases of failure to comply with current rules ; Whereas this frequency of reporting creates a considerable amount of administrative work in some Member States ; whereas reporting at longer intervals would also be acceptable and quarterly reporting could be adopted ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 Article 5 of Regulation (EEC) No 2638/69 is hereby amended as follows : Article 2 This Regulation shall enter into force on 1 January 1985 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 3 December 1984 . For the Commission Poul DALSAGER Member of the Commission (  ) OJ No L 118 , 20 . 5 . 1972, p. 1 . (2) OJ No L 130 , 16 . 5 . 1984, p. 1 . (') OJ No L 327, 30 . 12. 1969 , p. 33 . (4 OJ No L 95, 14 . 4 . 1983, p. 13 . \